DETAILED ACTION
Applicant has amended claims 23, 30, 37 in the filed amendment on 2/5/2021.
Claims 23-42 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 23-42 have been considered but are moot in new group of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited limitation “at least one other of the internal nodes or the leaf nodes based on key values used to traverse the tree data structure to reach the leaf nodes that are used to access the data set members” in claims 23, 30 and 37 unclear whether “other” refers to an internal node of the internal nodes or “other” refers to a data set member of the internal nodes.
The dependent claims 24-29, 31-36, 38-42 of claims 23, 30, 37 are rejected under the same reason as discussed in claims 23, 30 and 37.

The dependent claims 24-29, 31-36, 38-42 of claims 23, 30, 37 are rejected under the same reason as discussed in claims 23, 30 and 37.

          Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

         Claims 23-24, 26, 31, 33, 37, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Graefe (US 20080086470) in view of Jordan, Jr (or hereinafter “Jordan”) (US 5063501) and Joshi (US 5414839).
As to claim 23, Graefe teaches computer program product for accessing a computer memory to manage a data set stored in a storage, the computer program product comprising a non-transitory computer readable storage medium having computer readable program code embodied therein that executes to perform operations (accessing memory of a server to manage data stored in a storage, a memory includes program to perform operations: figs. 1-2, paragraphs 30-31), the operations comprising: 
providing a data set index in the computer memory having nodes including internal and leaf nodes forming a tree data structure representing all or a portion of the data set index for the data set ( providing index a memory to form a b-tree presenting data set index for pages: paragraphs 29, 37-38), wherein the leaf nodes include information on data set members (leaf nodes includes records or pages: paragraphs 3, 37, 38, 40), wherein each internal node includes a pointer to at least one other of the internal nodes or the leaf nodes based on key values used to traverse the tree data structure to reach the leaf nodes that are used to access the data set members (each node includes a pointer to other nodes based on key value used to traverse the tree to reach leaf nodes that are used to access records, paragraph 39-41); and 
“in response to a lock request for a requested lock on a requested data set member of the data set members, performing: determining a first descendant node that is both linked to the requested data set member and that is a descendant of a locked node at which a current lock is set for a locked data set member, determining that the locked node has a second descendant node linked to the locked data set member that is different from the requested data set member, and setting the requested lock for the requested data set member at the first descendent node when the first descendent node and the second descendent node comprise different nodes” as in response to a lock request for a lock on a page or record of records, performing: determining no conflicting locks held by other transactions and granting the locks (paragraph 29, 95, 100-101) that are not determining a first descendant node that is both linked to the requested data set member and that is a descendant of a locked node at which a current lock is set for a locked data set member, determining that the locked node has a second descendant node linked to the locked data set member that is different from the requested data set member, and setting the requested lock for the requested data set member at the first descendent node when the first descendent node and the second descendent node comprise different nodes;
Graefe does not explicitly teach the claimed limitations: 
determining a first descendant node that is both linked to the requested data set member and that is a descendant of a locked node at which a current lock is set for a locked data set member, determining that the locked node has a second descendant node linked to the locked data set member that is different from the requested data set member, and setting the requested lock for the requested data set member at the first descendent node when the first descendent node and the second descendent node comprise different nodes.
Jordan teaches the claimed limitation:
in response to a lock request for a requested lock on a requested data set member of the data set members, performing: determining a first descendant node that is both linked to the requested data set member and that is a descendant of a locked node at which a current lock is set for a locked data set member (as in response to a request for a lock on a node of tree that includes nodes, performing: determining child node 1010 as a first descendant node that is both linked to the selected node 101 as the requested data set member and that is a descendant of the locked root node 10 as the locked node at which a TR lock or TE lock as current lock is set for a locked child node 1011 as a locked data set member in response to determination that the locked root node 10 is not selected file node 101  (figs. 1, 5-6, col. 6, lines 15-67; col. 7, lines 55-65; col. 8, lines 1-40), and 
setting the requested lock for the requested data set member at the first descendent node when the first descendent node and the second descendent node comprise different nodes” as transporting the applied tree lock from the node e.g., 101 to selected child nodes 1010, 1011 located in the tree structure of the node thereby freeing the unlocked node and child nodes thereof for subsequent access by concurrently running ones of the processes (abstract).  The child nodes of tree e.g., nodes 1010, 1011 that includes different nodes 10100, 10101, 1010 (figs. 1, 2, abstract, col. 3, lines 15-50).
Graefe and Jordan disclose a method of granting the requested lock to the lock request.  These references are in the same field with the instant application’s field.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Jordan’s teaching to Graefe’s system in order to prevent from writing into and reading information from the locked node at the same time thereby ensure a consistency data and further to enable processes concurrent access to the locked node and dependent nodes (Jordan: col. 1, lines 25-67; col. 2, lines 10-45).
Joshi teaches the claimed limitation: 
“in response to a lock request for a requested lock on a requested data set member of the data set members, performing: determining a first descendant node that is both linked to the requested data set member and that is a descendant of a locked node at which a current lock is set for a locked data set member” as in response to a lock request for a requested lock on a second object of objects, performing: determining a highest lower-level node as a first descendant node 
“determining that the locked node has a second descendant node linked to the locked data set member that is different from the requested data set member” as in response to a request for a lock on an object of objects, determining that the highest locked ancestor node has a pair of highest lower-level nodes one of which is an ancestor of the first object but not the second object, and the other of which is an ancestor of the second object but not the first object (col. 4, lines 20-40; figs. 5A-5B, col. 11,  lines 10-67; col. 12, lines 1-35). The first object is represented as the locked data set member and the second object is represented as the requested data set member.
Graefe and Joshi disclose a method of granting the requested lock to the lock request.  These references are in the same field with the instant application’s field.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Joshi’s teaching to Graefe’s system in order to reduce memory usage and locking overhead without sacrificing concurrency (Joshi: col. 4, lines 15-20), to ensure consistency of data read by a transaction and further to prevents any transaction from writing to the locked record (Joshi: col. 7, lines 55-60). 

As to claims 24, 31, 38, Graefe, Joshi and Jordan teach the claimed limitation “wherein the requested lock is set at the first descendant node when the first and second descendant nodes are at a same level of the tree data structure” as the lock is 

As to claims 26, 33, 40,  Graefe  and Joshi teach the claimed limitation “wherein the operations further comprise: denying the lock request when there are no first and second descendants nodes from the locked node for the requested data set member and the locked data set member, respectively” as the leaf-node instance has no descendant nodes (Graefe: paragraphs 29, 37-38).  Responding to a fourth request for a lock upon a seventh node at a level in said resource hierarchy that is lower than the level in said resource hierarchy of said sixth node by detecting a lock conflict between the lock requested by said fourth request and the lock on said fourth node, and denying said fourth request upon detecting that said sixth node has a leaf-node instance, thereby prohibiting de-escalation of the lock on the fourth node to below said sixth node (Joshi: col. 21, lines 20-67).   The leaf-node instance has no descendant nodes (Joshi: figs. 3-4).

Claim 30 has the same claimed limitation subject matter as discussed in claim 23; thus claim 30 is rejected under the same reason as discussed in claim 23.  In addition, Graefe teaches a system for accessing a computer memory to manage a data set stored in a storage, comprising: a processor; and a non-transitory computer readable storage medium having computer readable program code embodied executed by the processor to perform operations (accessing memory of a server to manage data 

Claim 37 has the same claimed limitation subject matter as discussed in claim 23; thus claim 37 is rejected under the same reason as discussed in claim 23.  In addition, Graefe teaches a method for accessing a computer memory to manage a data set stored in a storage (accessing memory of a server to manage data stored in a storage, a memory includes program to perform operations: figs. 1-2, paragraphs 30-31). 

Claims 25, 32, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Graefe in view of Jordan and Joshi and Lomet et al (or hereinafter “Lomet”) (US 5276872).
As to claims 25, 32, 39, Graefe does not explicitly teach the claimed limitation: wherein the operations further comprise: in response to the locked node having the first and second descendant nodes linked to the requested data set member and the locked data set member, respectively, moving the current lock to the second descendant node for the locked data set member.  Joshi teaches in response to the locked node having the first and second descendant nodes linked to the requested data set member and the locked data set member, respectively, moving the current lock to the second descendant node for the locked data set member, assigning a strong lock to each descendent node (figs. 3, 5A, col. 4, lines 20-45; col. 11, lines 45-67).  Lomet teaches the node containing the index term for a child node is called the parent node. A parent .

Claims 27, 34, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Graefe in view of Jordan and Joshi and further in view of Spillane et al (or hereinafter “Spillane") (US 20140310317).  
As to claims 27, 34, 41, Graefe does not explicitly teach the claimed limitation wherein the operations further comprise: setting a shared lock on the locked node when the locked node comprises a root node of the tree data structure.  Joshi teaches setting a lock on a node (figs. 3-4). Spillane teaches setting a shared lock on the locked node when the locked node comprises a root node of the tree data structure (paragraph 42). It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to apply Spillane's teaching to Graefe's system in order to provide stable storage for file system metadata, that stability comes largely as a result of serializing access to file system structures, to increase throughput of concurrently executing processes to selectively lockable portions of data resources while maintaining coherency among replicates of the information state of the accessed resource.

Claims 28, 35, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Graefe in view of  Jordan and Joshi and further in view of shoens et al (US 4965719).
As to claims 28, 35, 42, Graefe does not explicitly teach the claimed limitation “wherein the operations further comprise: granting the requested lock to the lock request in response to the lock request comprising a shared lock request and the current lock comprising a shared lock”.  Shoens teaches granting the requested lock to the lock request in response to the lock request consists of an UPDATE or SHARE lock request (abstract, col. 4, lines 45-55) and lock’s parent includes lock’s object that is a share lock (col. 4, lines 45-55; col. 8, lines 1-40).  It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to apply Shoens's teaching to Graefe's system in order to increase throughput of concurrently executing processes to selectively lockable portions of data resources while maintaining coherency among replicates of the information state of the accessed resource.

Claims 29, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Graefe in view of Jordan and Joshi and further in view of Loy et al (US 20020059309).
As to claims 29, 36, Graefe does not teach the claimed limitation “wherein the operations further comprise: denying the lock request in response to the current lock, the requested lock not both comprising shared locks and the current lock comprising a non-propagating lock, wherein the requested lock for the requested data set member is set at the first descendant node in response to the current lock comprising a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Teng et al (US 20060004758).






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/          Primary Examiner, Art Unit 2169